DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered. Claims 9- 10 are cancelled, claim 3 was cancelled previously and claims 1 and 15 are amended. Claims 1- 2, 4- 8, 11- 16 are pending for examinations.
 Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on 10/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered new reference Hus et al. (US Pub. No. 2007/0174885 A1). On page 7 of the remarks applicant argues about limitations, “wherein the broadcast transmission mode is selected if a number of requests for redundancy data received by the base station exceeds a threshold.” Hus states in [0041] about determining to whether the retransmitted data (i.e. redundancy data) should be transmitted in broadcast mode or dedicated mode, and determines accordingly what type of acknowledgement signal, to transmit in response to the retransmission requests. If the first station decides to use a broadcast mode to retransmit the requested data unit, it may transmit a first signal to the second stations then it is more efficient to use broadcast mode for the retransmission. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 4- 8, 11- 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZOELLNER et al. (US Pub. No. 2018/0013516 A1), hereafter Jan in view of Barrett (US Pub. No. 2013/0343259 A1).

	Regarding claim 1, Jan teaches a method for transmitting redundancy data in an hybrid broadband/broadcast network system comprising a broadcast network dedicated to transmission of broadcast services and a broadband network dedicated to transmission of at least unicast services (see Fig. 1 broadcast system having broadcasting transmitter and users A/B and #4 as RoD (redundancy on demand) server; refer to [0057] and [0112] supporting unicast services with multicast services; further see Fig. 22- 23 wherein #200 can be network entity and #2a/4a can be a base station), the method being carried out in at least one network entity and a base station and comprising the following steps: receiving, by the at least one base station, at least one request for redundancy data originating from at least one user equipment; Jan see [0150] broadband server 4b for providing redundancy data to a receiver of such a broadcast system via said broadband system generally comprises a 
	Selecting by the network entity a transmission mode for transmitting redundancy data among a plurality of transmission modes supported by the broadband network (see [0140] …control device 200 comprises an optional request receiving unit 204, as also shown in FIG. 22, that receives requests for transmission of redundancy data from terminals. In this embodiment said broadband control unit 202 is configured to control the broadband server to provide redundancy data to requesting terminals. The requests from terminals may generally differ in the quantity of requested redundancy data, the quality of the requests, the use profiles, etc. For instance, there may be premium users (which may have paid an extra service charge), which may always receive an extra amount of redundancy data in order to ensure a high quality of the transmission in all situations. Now refer to [0141].. control device 200 further comprises an optional decision unit 205 (also shown in FIG. 22) that dynamically decides transmission parameters, transmission times and transmission paths used for broadcasting and providing content by use of said broadcast transmitter and for providing content by said broadband server; further see [0144] broadcast control unit 201 and/or said broadband control unit 202 (i.e. 201 and 202 are part of control device 200) is configured to control said broadcast transmitter and/or said broadband server to transmit content in a form that does not allow complete recovery in a terminal without the use of redundancy data, and to control the transmission of redundancy data via said broadband system to terminals (i.e. user equipment) that shall be enabled to completely recover received content (i.e. see Fig. 23 wherein #3 as a terminal and either  #2a or #4a can be a base station).);
	obtaining redundancy data, said redundancy data comprising information for decoding broadcast services broadcasted by the broadcast network (see Fig. 24, #403 redundancy data is being obtained; see [0150]… a receiving unit 401 that receives requests from receivers of said broadcast system via said broadband system to provide redundancy data to the respective receivers via said broadband system to enable correct demodulation of a channel symbol and/or decoding of a codeword, a request including channel state information, a redundancy calculator 402 that determines the required amount of redundancy data required for correct demodulation and decoding by use of said channel state information, and a transmitting unit 403 that provides redundancy data in at least said required amount to the receiver that requested redundancy data);
	transmitting to the at least one user equipment from the base station of the broadband network, the obtained redundancy data according to the selected transmission mode (already described above; see [0150].. a receiving unit 401 that receives requests from receivers of said broadcast system via said broadband system to provide redundancy data to the respective receivers via said broadband system to enable correct demodulation of a channel symbol and/or decoding of a codeword, a request including channel state information, a redundancy calculator 402 that determines the required amount of redundancy data required for correct demodulation and decoding (i.e. selected transmission mode) by use of said see [0144] broadcast control unit 201 and/or said broadband control unit 202 (i.e. 201 and 202 are part of control device 200) is configured to control said broadcast transmitter and/or said broadband server to transmit content in a form that does not allow complete recovery in a terminal without the use of redundancy data, and to control the transmission of redundancy data via said broadband system to terminals (i.e. user equipment) that shall be enabled to completely recover received content (i.e. see Fig. 23 wherein #3 as a terminal and either  #2a or #4a can be a base station)). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jan to make system more effective. Having consider different embodiments of Jan, greater way reliable communication can be carried out in the communication system. But Jan is silent regards to wherein the plurality of transmission modes comprises at least one unicast transmission mode and at least one broadcast transmission mode; however Barret teaches in [0080] about ….DeNB 210 may be provided over one or more additional unicast/multicast channel(s). In this example, the signal processing module 308 of the DeNB 210 may select/set certain parameters, such as power levels, redundancy rate, etc. according to, say, feedback from all/any of the RNs 224 that desire or require the augmented transmission 605 (in this scenario the augmented channel is multicast) at a particular point of time. In this example, the signal processing module 308 of the the DeNB 210 may select/set certain parameters, such as power levels, redundancy rate, etc. according to, say, feedback from all/any of the RNs 224 that desire or require the augmented transmission 605 (in this scenario the augmented channel is multicast) at a particular point of time. In this example, the signal processing module 308 of the DeNB 210 may select/set certain parameters based on the most demanding criteria from any of the RNs, thereby ensuring that multicast transmissions to all RNs are being supported, e.g. the signal processing module 308 may select/set a highest power level, a greatest number of incremental bits requested by any of the relay nodes, etc.; further refer to [0081, 0084- 0089]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Barret with the teachings of Jan to make system more effective. Having a mechanism wherein considering broadcast transmission mode with unicast transmission mode; greater way resources can be utilized/managed to carry out reliable communication in the communication system.
	But Jan is silent about limitations, “wherein the broadcast transmission mode is selected if a number of requests for redundancy data received by the base station exceeds a threshold.” 
	However Hus states in [0041] about determining to whether the retransmitted data (i.e. redundancy data) should be transmitted in broadcast mode or dedicated mode, and determines accordingly what type of acknowledgement signal, to transmit in response to the retransmission requests. If the first station decides to use a broadcast mode to retransmit the requested data unit, it may transmit a first signal to the second then it is more efficient to use broadcast mode for the retransmission. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hus with the teachings of Jan in view of Barrett to make system more reliable. Having a mechanism wherein the broadcast transmission mode is selected if a number of requests for redundancy data received by the base station exceeds a threshold; greater way minimized interference one communication can be carried out in the communication system; Hus see [0044].


	Regarding claim 2, Jan in view of Barrett and Hus teaches as per claim 1, wherein the broadband network is an LTE-A network and wherein the broadcast network is configured to transmit LTE-A broadcast services; Jan see [0002] LTE broadcast system.

claim 4, Jan in view of Barrett and Hus teaches as per claim 2, but Jan fails to teach about wherein, upon selection of one of the at least one broadcast transmission mode, the redundancy data is broadcasted via evolved Multimedia Broadcast Multicast Service, eMBMS; however Barret states in [0042] about… The following description also focuses on example embodiments of the invention applicable to providing broadcast (e.g. uni-directional) services on an LTE cellular communication system, for example one supporting an evolved Mobile Broadcast and Multicast Service (eMBMS). 

	Regarding claim 5, Jan in view of Barrett teaches as per claim 1, wherein the transmitted redundancy data depends on the selected transmission mode; Jan see [0106] This multicast architecture provides the advantage of a reduced processing load in the RoD server 4′, since only limited number (m) of redundancy data streams needs to be generated, but not separate redundancy data for each particular RoD client which individually requests redundancy data i.e. the transmitted redundant data is different in unicast and multicast transmission modes; further refer to [0112].

	Regarding claim 6, Jan in view of Barrett and Hus teaches as per claim 1, but Jan fails to teach about wherein the plurality of transmission modes comprise at least an Hybrid Automatic Repeat Request mode according to LTE-A; however Barret states in context with [0046] refer to [0047] about… in some example embodiments, any of the techniques used in Automatic Repeat reQuest (ARQ)/Hybrid ARQ (HARQ) for coding the first transmission and encoding a second transmission may be used.

	Regarding claim 7, Jan in view of Barrett and Hus teaches as per claim 1, wherein the plurality of transmission modes comprises at least one Redundancy on Demand, RoD, mode according to which a quantity of redundancy data is only a fraction of a quantity of the payload data of the broadcast services; Jan see [0103].. the RoD server 4' generates a (preferably) fixed number m of redundancy data streams with different redundancy data rates (e.g. 10%, 20%, . . . redundancy data with respect to the payload data rate) which is provided as a multicast channel..; further see Fig. 15.

	Regarding claim 8, Jan in view of Barrett and Hus teaches as per claim 1, wherein the at least one RoD mode comprises a pre-emptive RoD mode, wherein the redundancy data is obtained according to a predetermined rule and, wherein the redundant data is broadcasted by the at least one base station of the broadband network; Jan see [0103].. the RoD server 4' generates a (preferably) fixed number m of redundancy data streams with different redundancy data rates (e.g. 10%, 20%, . . . redundancy data with respect to the payload data rate) which is provided as a multicast channel..; further refer to [0107].. the transmission in case of multicast is stream based without a dedicated request/response structure, a simplified signalling solution can be applied.

	Regarding claim 11, Jan in view of Barrett and Hus  teaches as per claim 9, wherein each request for redundancy data received from a given user equipment comprises the following elements:
, the number, location, profile and/or parameters of active terminals, cost factors of the transmission of data by said broadcast transmitter and/or said broadband server, channel state information (in particular noise and/or reception level) and/or feedback of terminals.

	Regarding claim 12, Jan in view of Barrett and Hus teaches as per claim 7, wherein the at least one RoD mode comprises a unicast RoD mode, and wherein, upon selection of the unicast RoD mode, the portion of payload is transmitted to the at least one user equipment in unicast by the at least one base station of the broadband network; Jan see Fig. 7 and [0074] an embodiment a peer to peer architecture may thus be used in the broadband system connecting the RoD server 4 and multiple (i.e. n) RoD clients 34a, 34b, . . . , 34n of various receivers as schematically shown in FIG. 7. In this architecture the RoD server 4 generates a response individually for each RoD client 34a, 34b, . . . , 34n. This has the advantage that the redundancy data rate exactly matches the client's requirements, but has the disadvantages that a 

	Regarding claim 13, Jan in view of Barrett and Hus teaches as per claim 7, wherein the at least one RoD mode comprises a common RoD mode, and wherein, upon selection of the common RoD mode, the portion of payload is broadcasted by the at least one base station of the broadband network; Jan see [0101].. the above different embodiments of a receiver for use in a peer to peer architecture (as shown in FIG. 7) are described. The present disclosure may also be used in a multicast architecture of the broadband system connecting the RoD server 4' and multiple (generally n) RoD clients 34a', 34b', . . . , 34n' of various receivers as schematically shown in FIG. 15. In this architecture the RoD server 4' does not generate a response individually for each RoD client 34a', 34b', . . . , 34n', but generates a number of separate redundancy data streams with different redundancy data rates, among which a particular RoD client 34a', 34b', . . . , 34n' can select.

	Regarding claim 14, Jan in view of Barrett and Hus teaches a computer program comprising code instructions to implement the method according to claim 1 when said instructions are run by a processor; Jan see claim 1’s rejection.

	Regarding claim 15, Jan teaches a hybrid broadband/broadcast network system comprising a broadcast network dedicated to transmission of broadcast services and a broadband network dedicated to transmission of at least unicast services, the system comprising at least one network entity comprising a processor (61) configured for (see Fig. 1 broadcast system having broadcasting transmitter and users A/B and #4 as RoD (redundancy on demand) server; refer to [0057] and [0112] supporting unicast services with multicast services; Fig. 22- 23 wherein #200 can be network entity and #2a/4a can be a base station): receiving, by the at least one base station, at least one request for redundancy data originating from at least one user equipment; Jan see [0150] broadband server 4b for providing redundancy data to a receiver of such a broadcast system via said broadband system generally comprises a receiving unit 401 that receives requests from receivers of said broadcast system via said broadband system to provide redundancy data to the respective receivers via said broadband system to enable correct demodulation of a channel symbol and/or decoding of a codeword…; further see Fig. 24;
	selecting a transmission mode for transmitting redundancy data among a plurality of transmission modes supported by the broadband network (see [0140] …control device 200 comprises an optional request receiving unit 204, as also shown in FIG. 22, that receives requests for transmission of redundancy data from terminals. In this embodiment said broadband control unit 202 is configured to control the broadband server to provide redundancy data to requesting terminals. The requests from terminals may generally differ in the quantity of requested redundancy data, the quality of the requests, the use profiles, etc. For instance, there may be premium users (which may have paid an extra service charge), which may always receive an extra amount of redundancy data in order to ensure a high quality of the transmission in all situations. Now refer to [0141].. control device 200 further comprises an optional decision unit 205 (also shown in FIG. 22) that dynamically decides transmission parameters, transmission times and transmission paths used for broadcasting and providing content by use of said broadcast transmitter and for providing content by said broadband server);
	obtaining redundancy data, said redundancy data comprising information for decoding broadcast services broadcasted by the broadcast network (see Fig. 24, #403 redundancy data is being obtained; see [0150]… a receiving unit 401 that receives requests from receivers of said broadcast system via said broadband system to provide redundancy data to the respective receivers via said broadband system to enable correct demodulation of a channel symbol and/or decoding of a codeword, a request including channel state information, a redundancy calculator 402 that determines the required amount of redundancy data required for correct demodulation and decoding by use of said channel state information, and a transmitting unit 403 that provides redundancy data in at least said required amount to the receiver that requested redundancy data);
	and the base station of the broadband network being configured for transmitting the obtained redundancy data according to the selected transmission mode (already described above; see [0150].. a receiving unit 401 that receives requests from receivers of said broadcast system via said broadband system to provide redundancy data to the respective receivers via said broadband system to enable correct demodulation of a channel symbol and/or decoding of a codeword, a request including channel state information, a redundancy calculator 402 that determines the required amount of redundancy data required for correct demodulation and decoding (i.e. selected transmission mode) by use of said channel state information, and a transmitting unit 403 that provides redundancy data in at least said required amount to the receiver that requested redundancy data; further refer to [0109- 0112] wherein specifically see [0112] wherein as per the latency factor multicast or unicast services can be provided to the RoD terminals). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jan to make system more effective. Having consider different embodiments of Jan, greater way reliable communication can be carried out in the communication system. But Jan is silent regards to wherein the plurality of transmission modes comprises at least one unicast transmission mode and at least one broadcast transmission mode; however Barret teaches in [0080] about ….DeNB 210 may be provided over one or more additional unicast/multicast channel(s). In this example, the signal processing module 308 of the DeNB 210 may select/set certain parameters, such as power levels, redundancy rate, etc. according to, say, feedback from all/any of the RNs 224 that desire or require the augmented transmission 605 (in this scenario the augmented channel is multicast) at a particular point of time. In this example, the signal processing module 308 of the the DeNB 210 may select/set certain parameters, such as power levels, redundancy rate, etc. according to, say, feedback from all/any of the RNs 224 that desire or require the augmented transmission 605 (in this scenario the augmented channel is multicast) at a particular point of time. In this example, the signal processing module 308 of the DeNB 210 may select/set certain parameters based on the most demanding criteria from any of the RNs, thereby ensuring that multicast transmissions to all RNs are being supported, e.g. the signal processing module 308 may select/set a highest power level, a greatest number of incremental bits requested by any of the relay nodes, etc.; further refer to [0081, 0084- 0089]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Barret with the teachings of Jan to make system more effective. Having a mechanism wherein considering broadcast transmission mode with unicast transmission mode; greater way resources can be utilized/managed to carry out reliable communication in the communication system.
	But Jan is silent about limitations, “wherein the broadcast transmission mode is selected if a number of requests for redundancy data received by the base station exceeds a threshold.” 
	However Hus states in [0041] about determining to whether the retransmitted data (i.e. redundancy data) should be transmitted in broadcast mode or dedicated mode, and determines accordingly what type of acknowledgement signal, to transmit in response to the retransmission requests. If the first station decides to use a broadcast mode to retransmit the requested data unit, it may transmit a first signal to the second stations which requested retransmission of that data unit to prevent those second stations from transmitting their IDs. Alternatively, if the first station decides to retransmit using dedicated channels, it transmits a second signal instructing those second stations to continue with the second part of their transmission including their ID; now refer to claim 2 and [0042] about estimating the number of second stations transmitting the reply signal and selecting the mode dependent on the estimate; now refer to [0044] about if large number of second stations are requesting retransmission (i.e. threshold exceeds by a large number) of one particular data packet  then it is more efficient to use broadcast mode for the retransmission. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hus with the teachings of Jan in view of Barrett to make system more reliable. Having a mechanism wherein the broadcast transmission mode is selected if a number of requests for redundancy data received by the base station exceeds a threshold; greater way minimized interference one communication can be carried out in the communication system; Hus see [0044].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ZOELLNER et al. (US Pub. No. 2018/0013516 A1), hereafter Jan in view of Barrett (US Pub. No. 2013/0343259 A1).

	Regarding claim 16, Jan teaches a user equipment (see Fig. 23- 24 terminal and #2a/4a can be a base station) comprising:
(see connection between terminal and broadcast transmitter in Fig. 23; further see Fig. 24 data is being received through antenna shown in Fig. 24 and further channel estimation/decoding are being carried out);
	at least one unit configured to decode the data of the broadcast services received by the first interface (see connection between terminal and broadcast transmitter in Fig. 23; further see Fig. 24 data is being received through antenna shown in Fig. 24 and further channel estimation/decoding are being carried out);
	a second interface for communicating with at least one base station of a broadband network (see connection between terminal and broadband server in Fig. 23; further see Fig. 24 connection between RoD server and terminal);
a processor configured for:
	detecting that the at least one unit fails to decode said data; determining an information relating to an amount of required redundancy data; generating a request for redundancy data identifying the at least one frame and comprising the information relating to an amount of required redundancy data; forwarding redundancy data received by the second interface to the at least one unit; see [0149] a receiver (see also the above described embodiments of a receiver, e.g. as shown in FIGS. 3, 9 and 10) for receiving data in such a broadcast system comprises a broadcast receiver (31 in FIG. 10) that receives via said broadcast system a receiver input data stream comprising a plurality of channel symbols represented by constellation points in a constellation diagram, a demodulator (32 in FIG. 10) that demodulates said channel symbols into codewords and a decoder (33 in FIG. 10) that decodes said codewords into output data words. An optional redundancy calculator (not separately shown in FIG. 3; may be a separate element or included in the broadband request unit 38; separately provided as unit 314 in the receiver 3m shown in FIG. 24) determines a required amount of redundancy data for correct demodulation and decoding by use of the originally received channel symbol and additional redundancy data. A broadband request unit (38 in FIG. 10) requests, if demodulation of a channel symbol and/or decoding of a codeword is erroneous or likely to fail, a required amount of redundancy data via a broadband system and a broadband receiver (37 in FIG. 10) receives redundancy data via said broadband system. The demodulator and/or the decoder are configured to use said redundancy data to demodulate the respective channel symbol and to decode the respective codeword, respectively. These elements are generally also provided in the receiver 3m shown in FIG. 24 even if not explicitly depicted. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jan to make system more effective. Having consider different embodiments of Jan, greater way reliable communication can be carried out in the communication system. But Jan is silent regards to wherein the plurality of transmission modes comprises at least one unicast transmission mode and at least one broadcast transmission mode; however Barret teaches in [0080] about ….DeNB 210 may be provided over one or more additional unicast/multicast channel(s). In this example, the signal processing module 308 of the DeNB 210 may select/set certain parameters, such as power levels, redundancy rate, etc. according to, say, feedback from all/any of the RNs 224 that desire or require the augmented transmission 605 (in this scenario the the DeNB 210 may select/set certain parameters, such as power levels, redundancy rate, etc. according to, say, feedback from all/any of the RNs 224 that desire or require the augmented transmission 605 (in this scenario the augmented channel is multicast) at a particular point of time. In this example, the signal processing module 308 of the DeNB 210 may select/set certain parameters based on the most demanding criteria from any of the RNs, thereby ensuring that multicast transmissions to all RNs are being supported, e.g. the signal processing module 308 may select/set a highest power level, a greatest number of incremental bits requested by any of the relay nodes, etc.; further refer to [0081, 0084- 0089]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Barret with the teachings of Jan to make system more effective. Having a mechanism wherein considering broadcast transmission mode with unicast transmission mode; greater way resources can be utilized/managed to carry out reliable communication in the communication system.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468